DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments filed on 09/28/2021.  No claims were amended or canceled.  Claims 1 – 4, 6 – 10, 13 – 15, and 17 – 20 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 4, 6 – 10, 13 - 15, and 17 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 recites a gas turbine engine which is an apparatus; however, the Claim 1 is not limited to a single gas turbine engine or a single gas turbine engine family (a “base” model gas turbine engine like the PW4000 engine family with lower thrust models and higher thrust models to cover a narrow thrust range).  Instead, the scope of Claim 1 encompasses all future gas turbine aircraft engines within the huge maximum net thrust range from 160 kN to 550 kN (about 36,000 to 123,000 lbf – pound force), the broad CMC mass range of 2% to 15% of the second turbine total mass, and the resulting normalized thrust range.  No known single aircraft gas turbine engine covers the huge maximum net thrust range of 160 kN to 550 kN (about 36,000 to 123,000 lbf – pound force).  No known single aircraft gas turbine engine family covers the huge maximum net thrust range of 160 kN to 550 kN because completely different gas turbine engines were required for the lower bound and the upper bound.  For example, the CFM56-5C aircraft gas turbine engine had maximum net thrust of 151 kN (34,000 lbf) with a fan diameter of 72.3 inches, an engine length of 103 inches, and a dry weight of 5,830 lbs (see Wikipedia CFM56 webpage).  However, the GE90-115 aircraft gas turbine engine had maximum net thrust of 513.9 kN (115,000 lbf) with a fan diameter of 128 inches, an engine length of 286.7 inches, and a dry weight of 19,316 lbs (see Wikipedia GE90 webpage).  The GE90-115 fan diameter was 1.77 times larger than the CFM56-5C fan diameter (128 inch / 72.3 inch = 1.77).  The GE90-115 engine length was 2.78 times longer than the CFM56-5C engine length (286.7 inch / 103 inch = 2.78).  The GE90-115 engine dry weight was 3.3 times longer than the CFM56-5C engine dry weight (19,316 lbs / 5,830 lbs = 3.3).  Accordingly, two physically different engine designs were required for the maximum net thrust lower bound and the upper bound.  The CFM56 family of engines powered short and medium range aircraft like the 

    PNG
    media_image1.png
    595
    998
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    567
    886
    media_image2.png
    Greyscale

Claim 1.  As discussed on Pgs. 42 – 43 of the Office Action mailed on 10/29/2020, the scope of Claim 1 encompasses all future gas turbine aircraft engines within the huge maximum net thrust range from 160 kN to 550 kN, the known turbine entry temperature range, the broad CMC mass range, and the resulting normalized thrust range.  Therefore, Applicant invention is nothing more than the conventional rubber engine parametric design study and not an actual physical engine that has been designed, manufactured, and used to power an aircraft into flight.  Designing and developing a new aircraft gas turbine engine takes at least 3 to 7 years and several billions of dollars which is why completely new aircraft gas turbine engines are a once a decade or once a generation occurrence at each of the three major aircraft gas turbine engine manufacturers: General Electric, Pratt & Whitney, and Rolls-Royce.  Soares, Claire, "Gas Turbines A Handbook of Air, Land and Sea Applications", Butterworth-Heinemann, an imprint of Elsevier Inc., 2008, teaches on Pg. 398, bottom of first column, that “Typically the detailed design and Claims 1 – 4, 6 – 10, 13 - 15, and 17 – 20 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3 – 7, 2008, hereinafter “Wilfert” in view of Nikkanen (5,575,147) in view of Miller et al. (20180355804) in view of Langenbrunner et al., “Dynamic Response of a Metal and a CMC Turbine Blade during a Controlled Rub Event using a Segmented Shroud”, GT2014-27156, Proceedings of ASME Turbo Expo 2014: Turbine Technical Conference and Exposition, Dusseldorf, Germany, June 16 – 20, 2014, hereinafter “Langenbrunner” in view of “Paris Air Show 2013: A century of aircraft progress”, CompositesWorld, September 2, 2013, [ https://www.compositesworld.com/articles/paris-air-show-2013-a-century-of-aircraft-progress accessed on 06/21/2021],  hereinafter “Paris-2013” in view 
Regarding Claim 1, Janes teaches, in Fig. A (top right corner of Pg. 501), the invention as claimed, including a gas turbine engine for an aircraft (Pg. 501, first column - PW4000 family of engines powered various wide-body aircraft) comprising: an engine core comprising: a first turbine (labeled), a first compressor (labeled), and a first core shaft (labeled) connecting the first turbine (labeled) to the first compressor (labeled); a second turbine (labeled), a second compressor (labeled), and a second core shaft (labeled) connecting the second turbine (labeled) to the second compressor (labeled), the second turbine, second compressor, and second core shaft being arranged to rotate at a higher rotational speed than the first core shaft [The following well-known in the art statement is taken to be admitted prior art because Applicant failed to traverse Examiner’s assertion of Official Notice in the Office Action mailed on 04/27/2020 in Applicant’s reply filed on 07/24/2020. MPEP 2144.03(C).  Examiner takes Official Notice that it was known in the gas turbine art that the high pressure spool, i.e., second compressor (HPC – high pressure compressor) connected to second turbine (HPT - high pressure turbine) via a second core shaft rotated at a higher revolutions per minute (RPM) than the low pressure spool, i.e., first compressor (LPC – low pressure 

    PNG
    media_image3.png
    723
    865
    media_image3.png
    Greyscale

Janes, as evidenced by Allen, is silent on said turbine entry temperature being at in the range of from 1800K to 2100K (Kelvin).  Fehrm teaches, on Pg. 13, last two paragraphs, the General Electric GEnx-1B75 aircraft gas turbine engine that had a turbine entry temperature (TET) of 1973.1 K (equivalent to 1,700 °C or 3,150 °F) and the CFM LEAP aircraft gas turbine engine that had a turbine entry temperature (TET) of 1823.1 K (equivalent to 1,550 °C or 2,822 °F).  Fehrm teaches, on Pg. 13, second to last paragraph, “To create shaft hp (horsepower) efficiently with the smallest core, the gasses entering the turbines shall be hot and at high pressure”.  Kronogard teaches, in Col. 1, ll. 7 – 12, that “One of the best ways of increasing the efficiency of a gas turbine plant is to raise the temperature of the operation cycle.  One difficulty met therein is that 
Therefore, the turbine entry temperature, known in the gas turbine art as TET, was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result was that increasing the turbine entry temperature (TET) was among the best way of increasing the gas turbine efficiency, i.e., creating shaft horsepower (Hp) with the smallest engine core (HPC-combustor-HPT). Therefore, since the general conditions of the claim, i.e., that increasing the TET of a gas turbine engine to a range of from 1800K to 2100K to increase efficiency, was disclosed in the prior art by Fehrm and Kronogard, it was not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the turbine entry temperature (TET) of Janes, as evidenced by Allen, in the range of from 1800K to 2100K (Kelvin).
Janes, as evidenced by Allen, i.v., Fehrm and Kronogard, teaches a gas turbine aircraft engine, i.e., base device, upon which the claimed invention can be seen as an improvement.  Janes, as evidenced by Allen, i.v., Fehrm and Kronogard, as discussed above, is silent on a gearbox, in the PW4000 family of engines, that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft.  Janes further teaches, on Pgs. 510 – 512, the PW8000 gas turbine aircraft engine that had an engine core comprising: a first turbine (labeled ‘3 stage Low Pressure Turbine’ – Figure on bottom of Pg. 511), a first 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Janes and Wilfert, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, and the results would have been predictable and readily recognized, that incorporating a reduction gearbox that receives an input from the first core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the first core shaft would have facilitated a reduction in the second turbine weight while also reducing engine noise and engine fuel consumption, i.e., increasing the fuel efficiency, while maintaining or increasing engine thrust. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  It would have been obvious, to one of ordinary skill in the art at the time of the invention that modifying the PW4000 family of engines with a reduction gearbox and the resulting LPT modifications would have provided a normalized thrust in a particular range by reducing the weight of the LPT, i.e., second turbine.  As shown in Table 1 below, it would have been obvious, to one of ordinary skill in the art at the time of the invention, that reducing the direct drive LPT weight by about 
Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, is silent on a second most axially upstream row of stator vanes in the second turbine comprising a ceramic matrix composite and a second most axially upstream row of rotor blades in the second turbine comprising a ceramic matrix composite, wherein the second most axially upstream row of rotor blades does not include cooling air passages.  Janes further teaches, on Pg. 505, first column, in heading ‘HP Turbine’, that the two stages (stator vanes and turbine rotor blades) were air-cooled.  Fehrm further teaches, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm further teaches, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.  Miller teaches, in Figs. 1 – 6, Para. [0039], and Para. [0040], a similar gas turbine engine (Fig. 1) for an aircraft having: an engine core (16) comprising: a first turbine (30 - LPT), a first compressor (22 - LPC), and a first core shaft (36) connecting the first turbine (30) to the first compressor (22); a second turbine (28 - HPT), a second compressor (24 - HPC), and a second core shaft (34) connecting the second turbine (28) to the second compressor (24), a gearbox (46 – Para. [0019]) that receives an input from the first core shaft (36) and outputs drive to the fan (14, 38) so as to drive the fan at a lower rotational speed (Para. [0019] “stepping down the rotational speed of the LP shaft 36 to a more efficient rotational fan speed”) than the first core shaft (36), the second turbine (28 – Fig. 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Fehrm, Miller, Langenbrunner, Paris-2013,  Turbomachinery, Greitzer, and Nikkanen, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, and Nikkanen, and the results would have been predictable and readily recognized, that modifying the conventional metallic materials of the second stage of the HPT (second turbine) so that the second most axially upstream row (second stage) of stator vanes in the HPT were a ceramic matrix composite (CMC) and a second most axially upstream row of (second stage) rotor/turbine blades in the HPT comprising a solid CMC, i.e., does not include cooling air passages, would have facilitated increasing engine fuel efficiency by reducing the weight/mass of the turbine, as taught by Nikkanen, and would have facilitated increasing engine fuel efficiency by reducing the amount of cooling air, as taught by Fehrm, by locating the CMC stator vanes and CMC turbine rotor blades in the second turbine stage where the CMC did not have to be air-cooled because the temperature of the combustion gases expanded by the first stage of the HPT was low enough for the CMC to operate without air-cooling.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).
Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, Turbomachinery, and Greitzer, is silent on the mass of the 
Thus, improving a particular device (gas turbine aircraft engine), based upon the teachings of such improvement in Janes, Fehrm, Turbomachinery, Greitzer, and Nikkanen, would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, i.e., applying these known improvement techniques in the same manner to the gas turbine aircraft engine of Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and the results would have been predictable and readily recognized, that modifying the second most axially upstream row of stator vanes and the second most axially upstream row of rotor blades to be made of CMC material in addition to other HPT components (like turbine shrouds/seals) the range of from 2% to 15% of the total mass of the second turbine and modifying the conventional materials of the LPT (first turbine) of Janes with the CMC material of Greitzer would have provided gas turbine engines with a normalized thrust in a particular range by reducing the weight of the HPT and LPT to facilitate increasing engine fuel efficiency, as taught by Nikkanen.  KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(C).  As 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, as discussed above, is silent on the combination of (#1) the mass of the ceramic matrix composite in the second turbine is in the range of from 2% to 15% of the total mass of the second turbine and (#2) wherein the normalized thrust [per Applicant’s definition normalized thrust = In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the percentage mass of the ceramic matrix composite in the second turbine determined the percentage weight reduction relative to a conventional all metal turbine of the same design, i.e., same physical dimensions and power output.  As taught by Nikkanen, the primary objective in aircraft gas turbine engine fabrication was to avoid a weight increase because any extra weight resulted in additional fuel consumption, i.e., lower fuel efficiency, therefore, reducing the engine weight by reducing the second turbine weight would have increased the engine fuel efficiency.  In this case, the recognized result is that the maximum net thrust of the engine at sea level, i.e., take-off (T-O) rated thrust, determined the particular aircraft that the engine could power.  For example, a large wide-body aircraft like the Boeing 777 required engines with higher take-off (T-O) rated thrust (115,300 lbf for a 777/300ER) than the engines of a smaller narrow-body aircraft like the Boeing 737 (27,000 lbf for a 737-900).  Furthermore, the recognized result is that the total turbine mass or weight, was a component of the gas turbine engine thrust to overall weight 
Note 1: It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); MPEP 2144.05(II)(B).  In Smith v. Nichols, 88 U.S. 112, 118-19 (1874) the Supreme Court held that “a change in form, proportions, or degree "will not sustain a patent".  It was held that "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP 2144.05(II)(A).  Applicant’s claimed invention is merely carrying forward the conventional gas turbine aircraft engine design concept of increasing the thrust to weight ratio of an aircraft engine to increase fuel efficiency by generating the same or greater thrust with a lighter engine.
Re Claim 2, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above, including wherein the normalized thrust is in the range of from 0.30 to 0.45 kN/kg.  As discussed in Claim 1 above, normalized thrust of 0.30 and 0.32 were in the range of from 0.30 to 0.45 kN/kg.  Furthermore, the normalized thrust in the range of from 0.30 to 0.45 kN/kg was optimization of known results effective variables as discussed in Claim 1 above.
Re Claim 3, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above; except, wherein the mass of the first turbine plus the mass of the second turbine is no greater than 17% of the total dry mass of the gas turbine engine.  The mass of the two turbines was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the total turbine mass or weight, i.e., mass of Note 1 above.  Applicant’s claimed invention is merely carrying forward the conventional gas turbine aircraft engine design concept of increasing the thrust to weight ratio of an aircraft engine to increase fuel efficiency by generating the same or greater thrust with a lighter engine by replacing the heavy metal turbine components with lighter and greater heat resistant CMC components.
Claim 4, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above, including wherein the maximum net thrust of the engine at sea level is either in the range of from 170kN to 250kN or is in the range of from 300 kN to 500 kN.  Maximum net thrust of the engine at sea level of 275.8 kN (62,000 lb) and 305.2 kN (68,000 lb) was within the claimed range of from 300 kN to 500 kN.  Furthermore, the maximum net thrust of the engine at sea level (known in the gas turbine art as the engine rated thrust, i.e., the engine thrust certified by the FAA) was recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the maximum net thrust of the engine at sea level, i.e., take-off (T-O) rated thrust, determined the particular aircraft that the engine could power.  For example, a large wide-body aircraft like the Boeing 777 required engines with higher take-off (T-O) rated thrust than the engines of a smaller narrow-body aircraft like the Boeing 737.  Therefore, since the general conditions of the claim, i.e., that gas turbine aircraft engines had a maximum net thrust of the engine at sea level, were disclosed in the prior art by Janes and Greitzer, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gas turbine aircraft engine taught by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, having wherein the maximum net thrust of the engine at sea level is either in the range of from 170kN to 250kN or is in the 
Re Claim 6, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above; except, wherein the mass of ceramic matrix composite in the second turbine is in the range of from 4% to 10% of the total mass of the second turbine.  At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the second turbine to have had a mass of ceramic matrix composite (CMC) in the range of from 4% to 10% of the total mass of the second turbine because Applicant has not disclosed that the mass of ceramic matrix composite in the range of Claim 6 because the selection of the particular percentage mass of CMC relative to the total mass of the second turbine was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.
Re Claim 7, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1, including wherein the first turbine comprises at least one ceramic matrix composite component.
Re Claim 8, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above including wherein: the axially most upstream row of stator vanes are metallic, in this case PWA 1480 metal alloy as discussed in the Claim 1 rejection above.
Claim 9, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above including wherein: the axially most upstream row of rotor blades are metallic, in this case PWA 1480 metal alloy as discussed in the Claim 1 rejection above.
Re Claim 10, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; including, wherein: the axially most upstream row of rotor blades is radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the most axially upstream row of rotor blades being radially surrounded by CMC seal segments to facilitate increase gas turbine engine fuel efficiency.
Re Claim 13, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Claim 1; except, wherein: the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments to facilitate increase gas turbine engine fuel efficiency by reducing the required amount of cooling.
Re Claim 14, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein an axially most upstream row of stator vanes in the first turbine comprise a ceramic matrix composite.  As discussed in Claim 1 above, Greitzer taught, in Table H.5, reducing the weight of the low pressure turbine by about 30% by utilizing CMC in place of the conventional metallic, i.e., nickel alloy, stator vanes and turbine blades.  
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design an axially most upstream Claim 14 because the selection of the particular row of stator vanes to be made out of a ceramic matrix composite was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.  Furthermore, one of ordinary skill furthermore, would have expected Applicant’s invention to perform equally well with the stator vanes made of conventional nickel alloy in the low pressure turbine, e.g., first turbine, because stator vanes made out of conventional nickel alloy materials have been used in gas turbine aircraft engines for decades.
Re Claim 15, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein an axially most upstream row of rotor blades in the first turbine comprise a ceramic matrix composite.  As discussed above in Claim 1, Greitzer taught, in Table 
Re Claim 17, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Claim 1, and Janes further teaches, on Pg. 501, first column, third paragraph, that the PW4000 family of gas turbine aircraft engines had fan diameters of 94 inches (238.7 cm), 100 inches (254 cm), and 112 inches (284.5 cm) which were within the claim range of wherein the fan diameter is in the range of from 225 cm to 400 cm.
Re Claim 19, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 7, including wherein the mass of ceramic matrix composite in the first and second turbines is in the range of from 1% to 15% of the total mass of the first and second turbines.
Re Claim 20, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 7, except wherein the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to design the first and second turbines to have had the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines because Applicant has not disclosed that the mass of ceramic matrix composite in the first and second turbines is in the range of from 2% to 12% of the total mass of the first and second turbines provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill furthermore, would have Claim 20 because the selection of the particular percentage mass of CMC first and second turbines relative to the total mass of the first and second turbine was an obvious engineering design trade-off between the advantages and disadvantages of CMC relative to the advantages and disadvantages of conventional turbine metals.


Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium,  as applied to Claim 1 above, and further in view of Ning et al. (2016/0290157A1).

Re Claim 10, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, the axially most upstream row of rotor blades being radially surrounded by seal segments; and the seal segments comprise a ceramic matrix composite.  As discussed in Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the most axially upstream row of rotor blades being radially surrounded by CMC seal segments, taught by Fehrm and Ning, because said CMC seal segments had a high thermal capacity to accommodate the high temperature combustion gases while requiring less cooling which was why CMC seal segments were conventionally used in the gas turbine art.
Re Claim 13, Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 12; except, wherein: the second most axially upstream row of rotor blades is radially Claim 1 above, Fehrm taught, in Fig. 4 and Pgs. 14 – 15, that the LEAP gas turbine engine used ceramic matrix composite materials (CMC) turbine shrouds which required less cooling than the conventional metal Nickel alloy shrouds.  Fehrm taught, in Pg. 14, second paragraph, that a 1% increase in thrust specific fuel consumption (TSFC), i.e., 1% increase in fuel efficiency, resulted by reducing the turbine cooling air by half.  Ning teaches, in Para. [0041], “The shroud seal (224) and/or the seal surface (232) may be formed from a material or materials having a high thermal capacity such as a metal alloy, a ceramic or a ceramic matrix composite so as to accommodate the high temperature combustion gases (60) that flow through the hot gas path (72)”. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Janes, as evidenced by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, with the second most axially upstream row of rotor blades is radially surrounded by ceramic matrix composite seal segments, taught by Fehrm and Ning, because said CMC seal segments had a high thermal capacity to accommodate the high temperature combustion gases while requiring less cooling which was why CMC seal segments were conventionally used in the gas turbine art.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jane's Aero-Engines, Issue Seven, Edited by Bill Gunston, Jane's Information Group Inc., Alexandria, Virginia, 2000, hereinafter “Janes” as evidenced by Allen et al. (5,344,510) in view of Bjorn Fehrm, “Fundamentals of airliner performance, Part 6; the engine”, Leeham News and Analysis, January 19, 2015, [ //leehamnews.com/2015/01/19/fundamentals-of-airliner-performance-part-6-the-engine/ accessed on 10/23/2020] hereinafter “Fehrm” in view of  Kronogard (3,943,703) in view of Wilfert, Gunter, “Geared Fan”, Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, von Karman Institute for Fluid Dynamics, Belgium, March 3 – 7, 2008, hereinafter “Wilfert” in view of Nikkanen (5,575,147) in view of Miller et al. (20180355804) in view of Langenbrunner et al., “Dynamic Response of a Metal and a CMC Turbine Blade during a Controlled Rub Event using a Segmented Shroud”, GT2014-27156, Proceedings of ASME Turbo Expo 2014: Turbine Technical Conference and Exposition, Dusseldorf, Germany, June 16 – 20, 2014, hereinafter “Langenbrunner” in view of “Paris Air Show 2013: A century of aircraft progress”, CompositesWorld, September 2, 2013, [ https://www.compositesworld.com/articles/paris-air-show-2013-a-century-of-aircraft-progress accessed on 06/21/2021],  hereinafter “Paris-2013” in view of “CMCs will revolutionize aero and land-based gas turbines”, Turbomachinery International, November 5, 2015, hereinafter “Turbomachinery” in view of Greitzer et al., “Volume 2: Appendices – Design Methodologies for Aerodynamics, Structures, Weight, and Thermodynamic Cycles”, Final Report, Cooperative Agreement Number NNX08AW63A, Massachusetts Institute of Technology, March 31, 2010, hereinafter “Greitzer” as evidenced by Bill Read, “Powerplant Revolution”, AeroSpace, May 2014,  as applied to Claim 1 above, and further in view of Schwarz et al. (2013/0224049A1).
Re Claim 18, Janes, as evidenced by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, teaches the invention as claimed and as discussed above in Claim 1; except, wherein the gear reduction ratio of the gearbox is in the range of from 3.3 to 4.  Janes further teaches, on Pg. 511, first column, under heading ‘Gearbox’, a gear reduction ratio of 2.8 = 9,000 / 3,200.  Wilfert further teaches, in Fig. 3 on Pg. 5, that the fan tip speed was limited to a maximum of 430 meters/second (1,410.7 feet/second) by aerodynamic losses and noise limits which meant that as the fan diameter was increased the fan rotational speed had to be reduced.  Wilfert teaches, on Pgs. 6 – 8, under heading ‘3.2 Geared Turbo Fan as the Next Step’, that the reduction gearbox between the fan and the low pressure spool facilitated decoupling the fan rotational speed from the low pressure turbine speed so that the fan can turn at its optimum slow speed while the low pressure turbine can turn at its optimum fast speed.  Wilfert teaches, in Fig. 7 on Pg. 8, that the fan noise was proportional to the fan tip speed to the fourth power which meant that the lower fan tip speed of a geared turbofan facilitated lower fan noise relative to a similar conventional direct drive engine.  Schwarz teaches, in Para. [0037] and Figs. 1 and 2, a similar gear reduction (48) turbofan gas turbine aircraft engine (20) with a gear reduction ratio greater than about 2.5:1 and turbine blades made of ceramic matric composite (CMC) material, Paras. [0008], [0011], [0013], [0016], [0024], [0043] to [0045].
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is the gear reduction ratio was the low pressure turbine revolutions per minute (rpm) divided by the fan rpm where the upper limit of the fan rpm depended on the fan diameter.  Therefore, a higher gear reduction ratio meant that the low pressure turbine could rotate faster while keeping the fan rotational speed below the fan tip speed limit.  Therefore, since the general conditions of the claim, i.e. that gear reduction gas turbine aircraft engines had a gear reduction ratio, was disclosed in the prior art by Janes and Schwarz, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the gear reduction ratio of Janes, as evidenced by Janes, as evidenced by Allen, i.v., Fehrm, Kronogard, Wilfert, Nikkanen, Miller, Langenbrunner, Paris-2013, and Turbomachinery, and Greitzer, a.e., Bill Read, in the range of from 3.3 to 4.  See Note 1 above.


Response to Arguments
Applicant's arguments filed 09/28/2021 have been fully considered and are not persuasive.

On Pgs. 2 – 4, Applicant argues the 35 USC §112(a) written description rejections.  Applicant argues that the three cited cases: Eli Lilly, AbbVie, and LizardTech 

On Pgs. 5 – 7, Applicant argues the 35 USC §103 rejections by attacking the references individually.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Applicant argues, on Pg. 6, second paragraph, that “None of these references describes or suggests an HPT arrangement where metallic components are used in first stage rotor and vanes and where CMC components are used in the second stage rotor and vanes”.  Applicant argues, on Pg. 6, third paragraph, “Miller indicates that both stages of the nozzles can be metallic, both stages of the rotors can be metallic, or all components can be metallic.”.  Miller teaches the conventional gas turbine engine where the turbine blades, stator vanes, turbine disk, turbine shaft, and outer turbine casing of the high pressure turbine (HPT) section were conventionally made out of metal.  Components of the HPT section of gas turbine engines have been made out of metal since the gas turbine was invented in the 1940’s. Therefore, the claim reciting that “metallic components are used in first stage rotor and vanes” is stating the obvious based on conventional prior art engines.  Applicant argues, on Pg. 6, last paragraph, “…the GE9X engine uses CMC in both the first and second stator stages, and uses metallic materials in both the first and second rotor stages”, by citing to a May 30, 2017 article.  However, the article actually states “In 2013, GE considered applying CMCs to the first-stage turbine blades, where they are subjected to extremely high thermal and centrifugal forces, but decided to wait for another iteration of the technology.”  So General Electric (GE) contemplated making the first stage turbine blades out of CMC instead of metal, but ultimately chose not to which meant that the first stage turbine blades of the GE9X engine were made out of metal which was the conventional material of gas turbine engines.  Applicant argues, on Pg. 7, second paragraph, that “Accordingly, a reference to a second turbine stage refers to the LPT, and therefore the Turbomachinery article cannot support the conclusion that a second stage of an HPT should include CMC components”.  Examiner disagrees because the concept is the same.  A turbine stage received high temperature and high pressure combustion gases (inlet gases) at the turbine stage inlet and expands said “inlet gases” to a lower temperature and lower pressure at the turbine stage outlet, thereby converting a portion of the thermal and kinetic energy of said inlet gases into mechanical rotational power to drive the compressors and other components of a gas turbine engine.  Therefore, a first turbine stage would have expanded said inlet gases to a lower temperature and lower pressure at the first turbine stage outlet were said lower temperature and lower pressure combustion gases flowed into a second turbine stage that expanded said combustion gases to an even lower temperature and pressure.  So in the conventional sequential arrangement of axial turbine stages the first turbine stage received the highest temperature and highest pressure combustion gases, and each subsequent, i.e., downstream, turbine stage received a lower temperature and lower Pg. 7, third paragraph, that “…accordingly Langenbrunner suggests that CMC should also be used in the hotter first stage rotor and vanes, instead of a metallic component”.  Applicant is arguing an interpretation of Langenbrunner that was not made or used in the above rejections.  Furthermore, Applicant appears to be interpreting Langenbrunner as suggesting that the first stage of the HPT could be made out of CMC without cooling holes.  Examiner disagrees with Applicant’s interpretation.  Langenbrunner does not explicitly teach that the first stage of the HPT could be made out of CMC without cooling holes.  Instead, like the Turbomachinery article, Langenbrunner teaches that solid CMC blades/vanes, i.e., without cooling holes, could be used in high temperature regions, such as downstream of the first stage of the HPT, to replace the existing metal blades that had cooling holes to survive the high temperature combustion gases which were NOT the highest 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741